Citation Nr: 1707768	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  09-12 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a right fifth finger injury.

2.  Entitlement to an evaluation greater than 10 percent for impairment of the right knee.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In June 2012, the Board remanded the appeal for additional development.  In April 2016, the RO in Roanoke, Virginia transferred the appeal back to the Board.   

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service-connected right knee impairment is not manifested by moderate recurrent subluxation or lateral instability.

2.  There is x-ray evidence of right knee arthritis which is related to the service-connected meniscal injury and manifested by painful motion; a compensable limitation of flexion and/or extension is not shown.   

3.  The record does not contain credible evidence of an in-service right fifth finger injury and the preponderance of the evidence is against finding that any current right fifth finger disability is related to active service or events therein.  



CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for right knee impairment due to instability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  

2.  The criteria for a separate 10 percent rating, and no more, for right knee arthritis are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016).  

3.  Residuals of a right fifth finger injury were not incurred or aggravated during active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board acknowledges that the Veteran was not afforded a VA examination regarding the right fifth finger.  As discussed in further detail below, the Board does not find credible evidence of an in-service injury and a VA examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Analysis

Increased rating for right knee disability

Service treatment records indicate the Veteran injured his right knee in October 1982.  The assessment was a probable medial meniscus tear.  In August 1997, VA granted entitlement to service connection for right knee impairment as directly related to service and assigned a 10 percent rating under Diagnostic Code 5257 effective March 7, 1997.  

In December 2007, the Newark RO continued the 10 percent rating for right knee impairment.  The Veteran disagreed with the decision and perfected this appeal.  

X-rays of the right knee taken in April 2009 showed: (1) No significant interval change; (2) No acute fracture or dislocation; (3) Subtle deformity anterior lateral aspect medial femoral condyle best seen on the lateral projection raising the possibility of an osteochondral injury.  For further evaluation correlation with magnetic resonance imaging (MRI) was recommended; and (4) Joint effusion.  

The Veteran underwent an MRI of the right knee in June 2009.  The impressions were: (1) Findings most consistent with bucket handle tear involving the medial meniscus.  There was a displaced meniscal fragment noted anterior and lateral to the anterior horn of the medial meniscus; (2) Bone marrow edema at the anterior medial aspect lateral femoral condyle with subtle thinning of the articular cartilage but this may be secondary to previous osteochondral injury; and (3) Small defect articular cartilage anterior and lateral aspect medial femoral condyle.  

A June 2009 VA physical medicine rehab outpatient note indicates that the Veteran has had two months of therapy and felt somewhat improved.  Range of motion was functional, strength was 5/5, and ligaments were stable.  The impression was right knee pain and weakness with arthropathy, likely degenerative in nature, mildly improving in pain tolerance and strength.  

The Veteran underwent a VA joints examination in July 2009.  He reported that he was undergoing physical therapy that was helping his right knee to a degree.  He reported that his right knee was worse in cold weather and ached with stairs.  He treated his knee pain with rest, a heating pad, and Tylenol.  A MRI in June 2009 showed a torn meniscus and he wears a right knee brace most of the time.  On physical examination, he had a pronounced right knee limp wearing his right knee brace.  There was no swelling, warmth, crepitus, or effusion.  There was fullness in the popliteal fossa that was nontender.  The knee was stable times 4.  There was medial joint line tenderness worse than lateral joint line tenderness.  McMurray's was negative.  He could extend with little pain to 3 degrees and flex with some pain to 138 degrees.  Repeated flexion and extension caused some pain, but no weakness, fatigue, incoordination or decreased range of motion.  The diagnosis was right knee torn meniscus.  

A September 2009 VA physical medicine rehab outpatient note documents the Veteran's complaints of some instability when climbing and descending stairs.  On physical examination, there was tenderness, but no warmth or effusion.  Flexion and extension were full and there was no ligamentous laxity.  Strength was 4/5 in flexion and extension.  Assessment included medial joint line pain suggestive of degenerative changes of the right knee.  He also had a bucket handle meniscal tear.

The Veteran underwent a VA orthopedic consult in October 2009.  He reported that he had been using a right hinged knee brace.  He reported a recent episode of right knee locking and occasional episodes of right knee buckling.  On physical examination, there was no effusion, erythema, or excessive warmth.  Active range of motion was 0 to 90 degrees.  McMurray's was positive.  Tests for laxity were negative.  The impression was right knee pain mainly secondary medial meniscal pathology.  The examiner also found mechanical symptoms, medial collateral ligament sprain, and mild osteoarthritis contributing to right knee pain.  

A November 2009 VA orthopedic note indicates there was no effusion and the knee was stable.  Impression was right knee pain/arthritis.  The plan was to start injections.

A January 2010 VA physical medicine rehab outpatient note indicates the Veteran's nephrologist advised against viscosupplementation given his current renal status.  The Veteran's pain level was unchanged but it increased with weight bearing and stairs together with a reduced ability to flex the knee.  Objectively, he had full extension, but flexion was to 95 degrees and limited by pain.  There was no ligamentous laxity.  The assessments included knee pain due to medial meniscus tear and degenerative changes refractory to physical therapy, pain medication and bracing.  

A December 2010 VA primary care note documents the Veteran's complaint that his knee gives out at times.  

The Veteran was seen for a VA orthopedic consult in July 2011.  He denied locking, but reported intermittent swelling and popping pain anteriorly aggravated by steps.  Physical examination showed extreme atrophy of the right quad with weakness.  There were palpable tender medial femoral condyle osteophytes and patellofemoral crepitation, but no ligamentous laxity.  The impression was right knee patellofemoral syndrome and mild medial compartment osteoarthritis.  The appellant agreed to an injection and he was instructed in Thera-Band use for strengthening of his quad.  

On VA examination in October 2013, the Veteran reported continued problems with the knee, including problems climbing stairs.  Because of nonservice connected diabetes and nonservice connected chronic renal failure, he was told that knee surgery was not currently an option.  Instead, the appellant wore a right knee brace and took Motrin for the pain.  He reported that walking upstairs caused increased pain and swelling in the right knee and that flare-ups due to pain caused a decreased range of motion.  On physical examination, right knee flexion was to 90 degrees with painful motion beginning at 90 degrees.  Right knee extension was to zero degrees with painful motion.  The Veteran was able to perform repetitive use testing.  Post-test range of motion was flexion to 85 degrees and extension to zero degrees.  The examiner noted functional impairment due to less movement than normal, pain on movement, swelling, disturbance of locomotion and interference with sitting, standing and weight-bearing.  There was pain to palpation.  Muscle strength was 5/5 in flexion and extension on the right.  Anterior and posterior instability testing was normal on the right.  There was medial-lateral instability of 1+ on the right.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted a right meniscal tear with frequent episodes of joint pain and joint effusion.  The Veteran had not undergone a meniscectomy.  The examiner stated that June 2009 imaging showed a bucket handle tear involving the medial meniscus.  Plain films done in 2011 were essentially unremarkable.  The examiner opined that physically demanding labor would be negatively impacted by the Veteran's right knee condition, but sedentary labor was not impacted.  

The Veteran was seen for additional orthopedic consult in March 2014.  He complained of pain over the medial joint line but denied any true locking or giving way.  On examination, range of motion was 0 to 100 degrees.  There was no collateral or cruciate instability.  McMurray's produced pain over the medial compartment and there was positive patellar compression.  Lachman's and Drawer tests were negative.  The impression was early degenerative change to the right knee secondary to old tear of the medial meniscus.  He received another knee injection.  

The Veteran most recently underwent a VA examination in March 2016.  He reported increasing difficulty with stair climbing due to pain and weakness.  Sometimes he hears the knee "pop" with flexion or extension.  He had pain with weight bearing and prolonged ambulation.  He has a brace and a cane that he used sporadically.  He denied pain at rest or locking.  He reported being unable to walk for long distances due to pain and unable to perform tasks requiring prolonged standing in one place.  

Range of motion of the right knee was from 0 degrees extension to 120 degrees flexion.  There was no pain noted on examination, but there was evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no crepitus.  The Veteran was able to perform repetitive use testing.  Range of motion following repetitive use was 0 to 110 degrees and the additional functional loss was due to pain.  There was no ankylosis.  The examiner stated the findings were neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  While the Veteran reported increased pain with prolonged ambulation or standing, this was not demonstrable on examination.  Right knee muscle strength was 5/5 in flexion and extension.  No muscle atrophy was noted.  The examiner stated that there was no history of subluxation, lateral instability or recurrent effusion.  Joint stability testing was normal.  The meniscus disorder was manifested by frequent episodes of joint pain with prolonged periods of standing, ambulating for long distances, and climbing stairs.  X-rays in April 2014 showed mild medial compartment narrowing without significant hypertrophic changes.  The examiner stated this would indicate mild arthritis and that it was more likely than not caused by the service-connected meniscus injury.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

Pursuant to the code sheet, the Veteran's right knee disability is currently assigned a 10 percent rating analogous to Diagnostic Code 5257.  Under this provision, recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when slight, and a 20 percent rating when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

In the March 2016 supplemental statement of the case, the RO indicated that the 10 percent rating was assigned based on "painful motion" under 38 C.F.R. § 4.59.  Painful motion is note rated under Diagnostic Code 5257.

On review, the findings regarding instability are somewhat inconsistent throughout the appeal period.  Notwithstanding, the Veteran is competent to report feelings of instability and periodic buckling.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  Additionally, 1+ medial-lateral instability was reported on the October 2013 VA examination.  Resolving reasonable doubt in the Veteran's favor, a 10 percent rating continues to be warranted under Diagnostic Code 5257.  There is, however, no basis for assigning a rating greater than 10 percent under this diagnostic code as neither moderate recurrent subluxation nor lateral instability is shown or more nearly approximated at any time during the appeal period.  

Evidence of record shows the Veteran has right knee arthritis related to his meniscal injury.  VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2016).  

Limitation of flexion of the leg is evaluated as follows: flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated as follows: extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 38 C.F.R. § 4.14 (2016).

On review, the Veteran does not meet the requirements for a compensable rating under either Diagnostic Code 5260 or 5261.  There is, however, evidence of limited motion and functional impairment due to pain on motion and other factors.  Thus, a separate 10 percent rating is warranted.  Deluca.  At no time, however, during the appeal period has either flexion been limited to 30 degrees or extension been limited to 15 degrees.  Hence, a 20 percent rating is not warranted at any time during the appeal period based on limitation of motion.  Separate ratings based on flexion and extension are also not warranted.  

The evidence of record shows the Veteran has a meniscal tear and the Board has considered the applicability of Diagnostic Codes 5258 and 5259.  A 20 percent rating is warranted when there is dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A 10 percent rating is warranted for symptomatic removal of the semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259. 

The Veteran has not undergone a meniscectomy due to a service connected disorder.  Hence, Diagnostic Code 5259 is not for application.  In the November 2016 informal hearing presentation, the representative argued that based on the October 2013 VA examination, a 20 percent rating should be assigned under Diagnostic Code 5258.  

The Board acknowledges that October 2013 examination findings included a meniscal tear with frequent episodes of joint pain and effusion.  On review, findings of effusion are not consistent throughout the record and the most recent examination indicated only frequent episodes of pain.  The Veteran's symptoms consist mainly of reported instability, pain, and limitation of motion.  Considering this decision, the Veteran is now compensated for those symptoms with the separate 10 percent ratings assigned under Diagnostic Codes 5257 and 5260.  To assign another 20 percent rating under Diagnostic Code 5258 for the same symptoms would result in pyramiding.  See 38 C.F.R. § 4.14.  

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

Service connection for residuals of a right fifth finger injury

In December 2007, the RO denied entitlement to service connection for a right hand injury.  The April 2008 notice of disagreement clarified that this injury was to his "small" finger.  The Veteran subsequently perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

In a July 2009 statement, the Veteran reported that he was unable to bend his right pinky finger and he believed he had nerve damage.  He stated that he was a cook during service and cut off the tip of his finger.  The Veteran is competent to report an in-service injury as well as current symptoms.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  

"Competency" differs from "credibility" as well as the weight given to different evidence.  "Competency" is a legal concept determining whether testimony (i.e., the Veteran's lay statements) may be heard and considered, while "credibility" is a factual determination going to the probative value of the evidence after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran's DD Form 214 indicates that his military occupational specialty was "food service specialist".  Notwithstanding, the Board finds that the preponderance of the evidence shows that the Veteran's report of an in-service injury is not credible.  

Review of service treatment records shows that on examination for enlistment in April 1982, scars were noted on the right second, third, and fourth finger knuckles.  There was no indication of any preexisting injury to the right fifth (little) finger.  Service treatment records do not document any treatment for a right little finger injury.  A separation examination is not of record.  

As set forth, there is no contemporaneously prepared evidence that the Veteran injured or received treatment during service for a right little finger injury.  Complaints or findings relating to the claimed injury were not reported for many years after service.  The Board notes that the Veteran filed an original service connection claim in 1997, but did not claim a right little finger injury until approximately 10 years later.  The Veteran underwent both VA general medical and joints examinations in 1997 and there were no complaints or findings related to the right little finger.  Examination of the skin did not include findings of scarring on the right little finger and with the exception of the right knee, the joints had full range of motion.  A partial amputation or other residual injury of the right little finger was not diagnosed.  The Board further notes that the Veteran had several jobs as a cook following discharge.  

On review, the preponderance of the evidence is against finding that the Veteran suffered a right little finger injury during service or that any current disability of the right little finger is otherwise related to active service or events therein.  The doctrine of reasonable doubt is not for application and the claim is denied.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to an evaluation greater than 10 percent for right knee disability under Diagnostic Code 5257 is denied.  

Entitlement to a separate 10 percent rating for right knee arthritis is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to service connection for residuals of a right fifth finger injury is denied.


REMAND

The Veteran contends he is unemployable due to service-connected disabilities.  Review of the claims folder shows the Veteran submitted a partially completed VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation.  The status of this claim is unclear.  Records related to any vocational rehabilitation services are relevant to a claim for individual unemployability benefits and should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Request any VA vocational rehabilitation records pertaining to the Veteran.  All records obtained must be associated with the claims folder.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


